Lumpkin, J.
1. A judge of the superior court has, under section 3235 of the code, the authority in vacation to call a special term for the trial of criminals. This authority, by the act of December 24th, 1890, was extended to the calling and holding of special terms for the disposition of civil business.
*207July 29, 1895.
Indictment for larceny. Before Judge Kimsey. White superior court. Special term, May, 1895.
H. H. Dean, J. W. H. Underwood and J. B. Estes, for plaintiff in error.
Howard Thompson, solicitor-general, contra.
2. While it is not essential, in an indictment for the larceny of an animal, to describe it by ear-marks, yet, if this be done, the description must be proved as laid. Crenshaw v. The State, 64 Ga. 449. Consequently, where an indictment for the larceny of a hog alleged that it had a crop off the left ear, and a split in the right, and the prosecutor testified that the hog stolen from him had a crop off the right ear and a split in the left, there was a fatal variance; and this variance was not cured by the evidence of another witness who testified that the stolen hog had a crop off one ear and a split in the other, but did not state which ear had the split and which the crop.

Judgment reversed,.